Citation Nr: 0709615	
Decision Date: 04/02/07    Archive Date: 04/16/07

DOCKET NO.  02-18 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable evaluation for asthma prior 
to March 22, 2005, and in excess of 10 percent thereafter.

2.  Entitlement to an evaluation in excess of 10 percent for 
the residuals of laminectomy and discectomy at L4-L5 with 
dextro rotational scoliosis, degenerative disc disease at L4-
L5 and L5-S1, and lumbar spondylosis and facet arthropathy at 
L5-S1, prior to March 22, 2005.

3.  Entitlement to an evaluation in excess of 10 percent for 
the residuals of laminectomy and discectomy at L4-L5 with 
dextro rotational scoliosis, degenerative disc disease at L4-
L5 and L5-S1, and lumbar spondylosis and facet arthropathy at 
L5-S1, beginning March 22, 2005.

4.  Entitlement to an evaluation in excess of 10 percent for 
the residuals of cervical strain with spondylosis and 
degenerative disc disease at C5-C6.

5.  Entitlement to a compensable evaluation for thoracic 
dextro scoliosis, prior to May 19, 2006 .

6.  Entitlement to a compensable evaluation for thoracic 
dextro scoliosis, beginning May 19, 2006 .

7  Entitlement to an evaluation in excess of 10 percent for 
right hip tendinitis.

8.  Entitlement to a compensable evaluation for a right third 
finger disorder.

9.  Entitlement to a compensable evaluation for a left heel 
spur.

10.  Entitlement to a compensable evaluation for a right heel 
spur.

11.  Entitlement to a compensable evaluation for a left tibia 
proximal shaft stress fracture.

12.  Entitlement to a compensable evaluation for a right 
tibia proximal shaft stress fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1981 to August 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The case was remanded 
for additional development in August 2004.

In a June 2005 rating decision the RO granted an increased 10 
percent rating for asthma effective from March 22, 2005.  As 
a higher schedular evaluation for this disability is 
possible, the issue of entitlement to a rating in excess of 
10 percent remains before the Board on appeal.  See AB v. 
Brown, 6 Vet. App. 35 (1993).

FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  Prior to March 22, 2005, asthma was manifested by 
pulmonary function test findings of FEV-1 at 84 percent of 
predicted and FEV-1/FVC at 83 percent without evidence of 
intermittent inhalational or oral bronchodilator therapy. 

3.  Beginning March 22, 2005, asthma is manifested by 
pulmonary function test findings of FEV-1 at 89 percent of 
predicted and FEV-1/FVC at 74 percent with evidence of 
intermittent inhalational bronchodilator therapy.

4.  Residuals of laminectomy and discectomy at L4-L5 with 
dextro rotational scoliosis, degenerative disc disease at L4-
L5 and L5-S1, and lumbar spondylosis and facet arthropathy at 
L5-S1 prior to March 22, 2005, were manifested by no more 
than mild intervertebral disc syndrome.

5.  Residuals of laminectomy and discectomy at L4-L5 with 
dextro rotational scoliosis, degenerative disc disease at L4-
L5 and L5-S1, and lumbar spondylosis and facet arthropathy at 
L5-S1 after March 22, 2005, are manifested by no more than 
moderate intervertebral disc syndrome with recurring attacks.

6.  Residuals of cervical strain with spondylosis and 
degenerative disc disease at C5-C6 are presently manifested 
by no more than slight limitation of motion, including as a 
result of pain and dysfunction.

7.  Thoracic dextroscoliosis prior to May 19, 2006, was 
manifested by no more than slight limitation of dorsal spine 
motion, including as a result of pain and dysfunction.

8.  Thoracic dextroscoliosis after May 19, 2006, is 
manifested by X-ray evidence of arthritis with no more than 
slight limitation of dorsal spine motion, including as a 
result of pain and dysfunction.

9.  Right hip tendonitis is presently manifested by 
complaints of pain and functional limitations without X-ray 
evidence of degenerative arthritis or compensable limitation 
of motion, including as a result of pain and dysfunction.

10.  Right third finger disorder is presently manifested by 
complaints of pain and stiffness without X-ray evidence of 
degenerative arthritis or compensable limitation of motion, 
including as a result of pain and dysfunction.

11.  Left heel spur is presently manifested by complaints of 
pain and functional limitations without X-ray evidence of 
degenerative arthritis or a moderate foot impairment.

12.  Right heel spur is presently manifested by complaints of 
pain and functional limitations without X-ray evidence of 
degenerative arthritis or a moderate foot impairment.

13.  Left tibia proximal shaft stress fracture is presently 
manifested by complaints of pain and tightness without 
evidence of nonunion or malunion.

14.  Right tibia proximal shaft stress fracture is presently 
manifested by complaints of pain and tightness without 
evidence of nonunion or malunion.

CONCLUSIONS OF LAW

1.  The criteria for a compensable rating prior to March 22, 
2005, and a rating in excess of 10 percent thereafter for 
asthma have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.97, Diagnostic Code 6602 (2006).

2.  The criteria for a rating in excess of 10 percent prior 
to March 22, 2005, for the residuals of laminectomy and 
discectomy at L4-L5 with dextro rotational scoliosis, 
degenerative disc disease at L4-L5 and L5-S1, and lumbar 
spondylosis and facet arthropathy at L5-S1 have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (before September 26, 2003) 
and 5237, 5243 (after September 26, 2003).

3.  The criteria for an increased 20 percent rating, but no 
higher, effective from March 22, 2005, for the residuals of 
laminectomy and discectomy at L4-L5 with dextro rotational 
scoliosis, degenerative disc disease at L4-L5 and L5-S1, and 
lumbar spondylosis and facet arthropathy at L5-S1 have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5292, 5293, 5295 (before 
September 26, 2003) and 5237, 5243 (after 
September 26, 2003).

4.  The criteria for a rating in excess of 10 percent for 
residuals of cervical strain with spondylosis and 
degenerative disc disease at C5-C6 have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5290 (before September 26, 2003) and 5237 
(after September 26, 2003).

5.  The criteria for a compensable rating for thoracic dextro 
scoliosis prior to May 19, 2006, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5291 (before September 26, 2003) and 5237 
(after September 26, 2003).

6.  The criteria for an increased 10 percent rating, but no 
higher, effective from May 19, 2006, for thoracic dextro 
scoliosis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5291 (before 
September 26, 2003) and 5003, 5237 (after 
September 26, 2003).

7.  The criteria for a rating in excess of 10 percent for 
right hip tendinitis have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5251, 
5252, 5253 (2006).

8.  The criteria for a compensable rating for a right third 
finger disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. § 4.71a, Diagnostic Code 
5226 (effective prior to August 26, 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5229 (effective after August 26, 2002).

9.  The criteria for a compensable rating for a left heel 
spur have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2006).

10.  The criteria for a compensable rating for a right heel 
spur have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2006).

11.  The criteria for a compensable rating for a left tibia 
proximal shaft stress fracture have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code  5262 (2006).

12.  The criteria for a compensable rating for a right tibia 
proximal shaft stress fracture have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5262 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  In this case, 
the veteran was notified of the VCAA duties to assist and of 
the information and evidence necessary to substantiate her 
claims by correspondence dated in September 2004.  Adequate 
opportunities to submit evidence and request assistance have 
been provided.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to these matters was provided in June 
2006.  Further attempts to obtain additional evidence would 
be futile.  The Board finds the available medical evidence is 
sufficient for adequate determinations.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with these claims would not 
cause any prejudice to the appellant.

Increased Rating Claims

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2006).

The Court has held that a claim for a higher rating when 
placed in appellate status by disagreement with the original 
or initial rating award (service connection having been 
allowed, but not yet ultimately resolved), remains an 
"original claim" and is not a new claim for an increased 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In 
such cases, separate compensable evaluations may be assigned 
for separate periods of time if such distinct periods are 
shown by the competent evidence of record during the pendency 
of the appeal, a practice known as "staged" ratings.  Id. 
at 126.  

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2006).  
Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2006).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2006).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2006).

Asthma

6602
Asthma, bronchial:
Rating

FEV-1 less than 40-percent predicted, or; 
FEV-1/FVC less than 40 percent, or; more 
than one attack per week with episodes of 
respiratory failure, or; requires daily use 
of systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive 
medications




100

FEV-1 of 40- to 55-percent predicted, or; 
FEV-1/FVC of 40 to 55 percent, or; at least 
monthly visits to a physician for required 
care of exacerbations, or; intermittent (at 
least three per year) courses of systemic 
(oral or parenteral) corticosteroids




60

FEV-1 of 56- to 70-percent predicted, or; 
FEV-1/FVC of 56 to 70 percent, or; daily 
inhalational or oral bronchodilator therapy, 
or; inhalational anti-inflammatory 
medication


30

FEV-1 of 71- to 80-percent predicted, or; 
FEV-1/FVC of 71 to 80 percent, or; 
intermittent inhalational or oral 
bronchodilator therapy


10

Note: In the absence of clinical findings of 
asthma at time of examination, a verified 
history of asthmatic attacks must be of 
record.

38 C.F.R. § 4.97, Diagnostic Code 6602 (2006).

In a published notification of the final rule revising rating 
criteria for respiratory disabilities effective from October 
7, 1996, VA noted pulmonary function testing for such 
disorders should be conducted post bronchodilator therapy.  
It was noted the American Lung Association/American Thoracic 
Society Component Committee on Disability Criteria 
recommended testing for pulmonary function after optimum 
therapy and that the results of such tests reflected the best 
possible functioning of an individual and were the figures 
used as the standard basis of comparison of pulmonary 
function.  Using this standard testing method assured 
consistent evaluations.  See 61 Fed. Reg. 46720, 46723 (Sept. 
5, 1996).

In this case, service medical records dated in August 2000 
show pulmonary function tests revealed post-bronchodilator 
findings of FEV-1 at 97 percent of predicted and FEV-1/FVC at 
70 percent.  The diagnoses included mild to moderate 
obstructive lung disease.  

On VA fee-basis pre-discharge examination performed in March 
2001, the veteran reported that she had noticed some 
shortness of breath as compared to her peers.  She stated she 
had some coughing after prolonged running, but denied any 
coughing of blood or symptoms of asthma.  It was noted she 
had been provided medication after her previous abnormal 
pulmonary function test, but that she had not taken it 
recently.  Testing revealed FEV-1 at 84 percent of predicted 
and FEV-1/FVC at 83 percent.  The diagnoses included asthma 
with impaired pulmonary function.  

In a January 2002 rating decision the RO established service 
connection for asthma and assigned a 0 percent rating.  The 
veteran in subsequent statements in support of her appeal 
asserted that a ten percent rating or higher was warranted.  

On VA fee-basis examination on March 22, 2005, the veteran 
reported that she experienced shortness of breath after 
walking two blocks.  She stated she did not have asthma 
attacks and that she did not contract infection easily due to 
her respiratory condition.  It was noted that she required 
intermittent bronchodilator inhalation therapy, but that she 
had no functional impairment and had lost no time from work 
because of this disorder.  Testing revealed FEV-1 at 89 
percent of predicted and FEV-1/FVC at 74 percent.  The 
diagnoses included asthma.  

In a June 2005 decision the RO granted entitlement to a 10 
percent rating for asthma.  An effective date was assigned 
from the date of the VA examination on March 22, 2005.  

Based upon the evidence of record, the Board finds the 
veteran's service-connected asthma prior to March 22, 1005, 
was manifested by pulmonary function test findings of FEV-1 
at 84 percent of predicted and FEV-1/FVC at 83 percent 
without evidence of intermittent inhalational or oral 
bronchodilator therapy.  There is no medical evidence 
demonstrating either that the March 2001 pulmonary function 
tests were not indicative of the veteran's respiratory 
impairment or that she required intermittent inhalation 
bronchodilator therapy prior to March 22, 2005.  Therefore, 
entitlement to a compensable rating prior to March 22, 2005, 
is not warranted.

The Board also finds that the evidence demonstrates the 
veteran's service-connected asthma after March 22, 2005, is 
manifested by pulmonary function test findings of FEV-1 at 89 
percent of predicted and FEV-1/FVC at 74 percent with 
evidence of intermittent inhalational bronchodilator therapy.  
There is no evidence of pulmonary function test findings of 
FEV-1 of 56- to 70-percent predicted or FEV-1/FVC of 56 to 70 
percent and no evidence of daily bronchodilator therapy or 
inhalational anti-inflammatory medication.  Therefore, 
entitlement to a rating in excess of 10 percent for asthma 
after March 22, 2005, is not warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.

Lumbar, Cervical, and Thoracic Spine Disabilities
Factual Background

Service medical records show the veteran had an approximately 
ten year history of low back pain and that she underwent 
hemilaminectomy and diskectomy at L4-L5 in August 1998.  
Records show she sustained a neck injury in 1999 when a tree 
branch fell on her.  In January 2001, she was treated for a 
cervical strain.  

On VA fee-basis pre-discharge examination in March 2001, the 
veteran reported she had experienced considerable improvement 
in her low back disorder symptoms following surgery, but that 
she continued to have some stiffness, fatigue, lack of 
endurance, and weakness.  She complained of pain after 
sitting in one position for more than an hour and with 
overuse.  She stated she had episodes of low back pain almost 
daily which lasted from two hours to all day.  She used over-
the-counter pain relief medication and rest for symptom 
relief.  She asserted she was unable to perform her usual 
duties when her back pain was severe.  She reported continued 
neck pain and stiffness with flare-ups of pain approximately 
once per week lasting up to an hour.  She stated her neck 
disorder did not affect her daily functioning, but reported 
she occasionally wore a back brace.  

The examiner noted the veteran's posture and gait were 
normal.  There was no limitation to walking, but she 
complained of pain to the back after standing in the same 
position for 20 minutes.  Cervical spine range of motion was 
normal with pain at the end points of extension, right 
lateral flexion, and right rotation.  Normal motion was 
reported as flexion from 0 to 65 degrees, extension from 0 to 
50 degrees, right lateral from 0 to 40 degrees, left lateral 
from 0 to 40 degrees, right rotation from 0 to 80 degrees, 
and left rotation from 0 to 80 degrees.  Range of motion 
studies of the thoracolumbar spine revealed normal motion, 
but with pain at 20 degrees of extension.  Normal motion was 
reported as flexion from 0 to 95 degrees, extension from 0 to 
35 degrees, right lateral from 0 to 40 degrees, left lateral 
from 0 to 40 degrees, right rotation from 0 to 35 degrees, 
and left rotation from 0 to 35 degrees.  There was additional 
limitation of lumbar extension due to fatigue, but pain was 
noted to have the major functional impact.  

X-ray examination of the cervical spine revealed mild 
cervical spondylosis and degenerative disc disease at C5-C6 
with no evidence of foraminal compromise.  X-ray examination 
of the lumbar spine revealed mild dextro rotational scoliosis 
of the lumbar spine with severe degenerative disc disease at 
L4-L5 and L5-S1 and lumbar spondylosis and facet arthropathy 
at L5-S1.  X-ray examination of the thoracic spine revealed 
mild mid thoracic dextro scoliosis and moderate diffuse 
spondylosis without significant disc space disease.  The 
diagnoses as to the lumbar spine included status post 
laminectomy and discectomy at L4-5 associated with dextro 
rotational scoliosis of the lumbar spine, severe degenerative 
disc disease at L4-L5 and L5-S1, lumbar spondylosis, and 
facet arthropathy at L5-S1.  The diagnoses as to the cervical 
spine included cervical strain, cervical spondylosis, and 
degenerative disc disease at C5-C6.  The diagnoses as to the 
thoracic spine included mid thoracic dextro scoliosis with 
moderate diffuse spondylosis.  

An April 2001 service department treatment report noted the 
veteran complained of increasing low back pain with muscle 
tightness and pain in the right buttock and right posterior 
thigh.  The examiner noted tenderness to palpation over the 
L3, L4, and L5 spinous processes and muscle spasms to the 
paravertebral areas.  Straight leg raise testing was normal 
and sensation was intact.  Strength was 5/5 and symmetric.  
Reflexes at the knees and ankles were 2+ and equal.  The 
diagnosis was chronic low back pain which appeared to be 
mechanical in nature with some symptoms of sciatica versus 
possible herniated nucleus pulposus.  An August 2001 report 
noted tenderness to palpation in the lower back with a full 
range of motion.  Reflexes were 2+, strength was 5/5, and 
sensation was intact.  The diagnosis was low back strain.  

In a January 2002 rating decision the RO established service 
connection for cervical, lumbar, and thoracic spine 
disabilities.  The cervical and lumbar spine disorders were 
assigned 10 percent ratings and the thoracic spine was 
assigned a 0 percent rating effective from the date of the 
veteran's service discharge.

In her February 2002 notice of disagreement the veteran 
asserted that 30 percent ratings or higher were warranted for 
her cervical, lumbar, and thoracic spine disorders.  No 
additional information as to any greater disability was 
provided.  

On VA fee-basis examination on March 22, 2005, the veteran 
complained of constant low back pain with burning, aching, 
and sharp pain down the legs to the feet and toes.  She 
estimated her pain as four on a ten point scale and stated it 
occurred spontaneously or after physical activity or stress.  
The pain was relieved by medication and rest.  She stated 
that she was able to function during flare-ups with 
medication and that she had no incapacitating episodes and 
had lost no time from work.  She complained of tingling, 
numbness, abnormal sensation, anesthesia, and weakness to the 
neck, arms, buttocks, legs, feet, and toes.  She described 
intermittent episodes of pain traveling from the neck to the 
toes as often as daily which lasted for 30 minutes.  She 
stated she had experienced several of these attacks within 
the past year and that her ability to perform daily functions 
during these flare-ups was limited.  She reported her 
function was impaired due to overall weakness and that she 
had lost time from work approximately twice per week.  

Examination of the cervical spine revealed no evidence of 
radiating pain on movement, muscle spasm, tenderness, or 
ankylosis.  Range of motion studies of the cervical spine 
revealed flexion, extension, and left lateral flexion to 45 
degrees with pain at the end points of motion.  Right lateral 
flexion was decreased to 35 degrees due to pain and left and 
right rotation were limited to 65 degrees due to pain.  The 
examiner noted the joint function of the spine was 
additionally limited after repetitive use pain, but there was 
no additional limitation due to fatigue, weakness, lack of 
endurance, or incoordination.  

Examination of the thoracolumbar spine revealed no complaints 
of radiating pain on movement.  There was no evidence of 
muscle spasm or ankylosis.  Straight leg raise tests were 
negative.  There was tenderness throughout the thoracic and 
lumbar spines.  Range of motion studies revealed flexion to 
80 degrees, extension to 25 degrees with pain at 15 degrees, 
right lateral flexion to 30 degrees with pain at 20 degrees, 
left lateral flexion to 25 degrees with pain at the end 
point, right rotation to 25 degrees, and left rotation to 25 
degrees.  The examiner noted the joint function of the spine 
was additionally limited after repetitive use pain, but there 
was no additional limitation due to fatigue, weakness, lack 
of endurance, or incoordination.  It was also noted that 
there were no signs of intervertebral disc syndrome with 
chronic and permanent nerve root involvement.  

Neurological examination revealed the peripheral nerves were 
within normal limits.  Motor and sensory functioning of the 
upper and lower extremities were also within normal limits.  
Right and left upper extremity biceps jerks were 2+ and 
triceps jerks were 1+.  Right and left lower extremity knee 
jerks were 2+ and ankle jerks were absent.  Cervical spine X-
rays were within normal limits.  X-rays of the lumbar spine 
revealed moderate osteoarthritic changes of the posterior 
facet joints at level L3 through S1.  The diagnoses included 
osteoarthritis of the lumbar spine.  The examiner noted there 
was no pathology upon which to render a diagnosis of a 
neurological condition related to the spine.  

It was noted that the veteran's cervical and lumbar spine 
disorders resulted in significant limitations of movement 
during flare-ups with decreased cervical and lumbar spine 
range of motion.  The effect of her service-connected 
disorders on her usual occupation was to place significant 
limitations on her ability to carry out her duties.  The 
effect on her daily activities was significant due to 
impaired ambulation and decreased ability for activity 
involving the use of the back such as bending and lifting.

On VA fee-basis examination on May 19, 2006, the veteran 
complained of back and occasional neck stiffness after waking 
and after having been still for 30 minutes or more.  She 
stated the pain occurred intermittently as often as four 
times per week and lasted for several hours.  It radiated up 
the back, down the right leg, and sometimes between the 
shoulder blades.  The pain was described as aching, burning, 
and sharp in nature and was estimated as seven on a ten point 
scale.  It was aggravated by physical activity and stress and 
relieved by rest and medication.  She stated she sometimes 
required medication to function during an episode of pain, 
but that she had not seen a doctor since her last VA 
evaluation (March2005), was taking no prescribed medication 
for the disorders, and had experienced no incapacitating 
episodes.  The functional impairment related to the disorder 
was described as pain after driving more than 30 minutes.  

The examiner noted the veteran's gait was normal and that she 
used no assistive devices.  An examination of the cervical 
spine revealed tenderness to palpation with no evidence of 
radiating pain on movement, muscle spasm, or fixed 
positioning of the spine.  Range of motion studies revealed 
normal motion with flexion to 45 degrees with pain at the end 
point, extension to 45 degrees, right and left lateral 
flexion to 45 degrees, and right and left rotation to 80 
degrees.  There was no additional limitation of motion due to 
pain, fatigue, weakness, lack of endurance, or incoordination 
after repetitive use.  

Examination of the thoracolumbar spine revealed tenderness to 
palpation.  Straight leg raising tests were negative.  Range 
of motion studies revealed normal motion with flexion to 
90 degrees, extension to 30 degrees, right lateral flexion to 
30 degrees with pain at the end point, left lateral flexion 
to 30 degrees, right rotation to 30 degrees, and left 
rotation to 30 degrees with pain at the end point.  There was 
additional limitation of motion after repetitive use due to 
pain, fatigue, and weakness without evidence of any lack of 
endurance or incoordination.  Pain was the major functional 
impairment at the degree of limitation; however, an 
additional loss of motion could not be determined without 
resort to mere speculation.  

An inspection of the spine revealed normal position and 
curvatures with normal positioning of the head, and symmetry 
in appearance and motion of the spine.  It was noted that the 
veteran appeared to have intervertebral disc syndrome of the 
lumbar spine with evidence of sciatica, but not to the 
cervical spine.  There were normal motor functions and 
reflexes to the upper and lower extremities.  X-ray 
examination revealed a normal cervical spine, early minimal 
osteoarthritic change at T11-12 to the thoracic spine, and 
mild osteoarthritic changes from  L2 through S1.  The 
diagnoses included status post laminectomy of the lumbar 
spine with intervertebral disc syndrome and osteoarthritis 
from L2 through S1.  

The examiner noted there was no bowel or bladder dysfunction.  
There was evidence of guarding with palpation over the lumbar 
spine in the area of the surgery, but no muscle spasm or 
localized tenderness that caused abnormality of the spinal 
contour.  There was also evidence of sciatic neuropathy with 
characteristic shooting pain down the leg.  It was noted that 
the veteran stated she had experienced some relief of 
symptoms for several years after her surgery, but that she 
had noticed renewed pain in the area of the surgical site.  

Pertinent Law and Regulations

During the pendency of this appeal, the criteria for 
intervertebral disc disease, 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, were revised effective September  23, 2002.  See 
67 Fed. Reg. 54,345 (Aug. 22, 2002) ("revised disc 
regulations").  The remaining spinal regulations were 
amended and the diagnostic codes renumbered in September 
2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003) ("revised 
spinal regulations").  Where the law or regulations 
governing a claim are changed while the claim is pending the 
version most favorable to the claimant applies (from the 
effective date of the change), absent congressional intent to 
the contrary.

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003); 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2006).

5290
Spine, limitation of motion of, cervical:

Severe
30

Moderate
20

Slight
10
5291
Spine, limitation of motion of, dorsal:

Severe
10

Moderate
10

Slight
0
5292
Spine, limitation of motion of, lumbar:

Severe
40

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Codes 5290, 5291, and 5292 
(prior to September 26, 2003).

5293
Intervertebral disc syndrome:

Pronounced; with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or 
other neurological findings appropriate to site of 
diseased disc, little intermittent relief
6
0

Severe; recurring attacks, with intermittent relief
4
0

Moderate; recurring attacks
2
0

Mild
1
0

Postoperative, cured
0
38 C.F.R. § 4.71a, Diagnostic Code 5293 (Prior to September 
23, 2002).

5294
Sacro-iliac injury and weakness:
5295
Lumbosacral strain:

Severe; with listing of the whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of 
lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of 
the above with abnormal mobility on forced motion.
4
0

With muscle spasm on extreme forward bending, 
unilateral loss of lateral spine motion, unilateral, 
in standing position
2
0

With characteristic pain on motion
1
0

With slight subjective symptoms only
0
38 C.F.R. § 4.71a, Diagnostic Codes 5294, 5295 (prior to 
September 26, 2003).

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2006).  "[F]unctional loss due to pain is to be rated at 
the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).  

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  38 C.F.R. § 4.59 (2006).

Effective September 23, 2002, the rating criteria for 
intervertebral disc syndrome was revised as follows:

5293
Intervertebral disc syndrome:
Evaluate intervertebral disc syndrome (preoperatively 
or postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec. 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever 
method results in the higher evaluation.

With incapacitating episodes having a total duration of 
at least six weeks during the past 12 months....

60
With incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the 
past 12 months....

40
With incapacitating episodes having a total duration of 
at least two weeks but less than four weeks during the 
past 12 months.......

20
With incapacitating episodes having a total duration of 
at least one week but less than two weeks during the 
past 12 months......

10
Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
are present constantly, or nearly so.
Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using evaluation criteria for the most 
appropriate neurologic diagnostic code or codes.
Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment 
on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.
38 C.F.R. § 4.71a, Diagnostic Code 5293 (Effective September 
23, 2002).

Effective September 26, 2003, the rating criteria for the 
spine were revised again and the diagnostic codes were 
renumbered:

5235
Vertebral fracture or dislocation
General 
Rating 
Formula
5236
Sacroiliac injury and weakness

5237
Lumbosacral or cervical strain

5238
Spinal stenosis

5239 
   
Spondylolisthesis or segmental 
instability     

5240
Ankylosing spondylitis

5241 
   
Spinal fusion    

5242
Degenerative arthritis of the spine 
(see also diagnostic code 5003) 

5243
***Intervertebral disc syndrome

***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25. 

General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease 
Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 
170 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis 
20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. 

Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion. 

Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted. 

Note: (4) Round each range of motion measurement to the 
nearest five degrees. 

Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis. 

Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
38 C.F.R. § 4.71a (effective September 26, 2003).


Formula for Rating Intervertebral Disc Syndrome Based on
Incapacitating Episodes
524
3
Intervertebral disc syndrome
Ratin
g

With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 
months 
60

With incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 
weeks during the past 12 months 
40

With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 
weeks during the past 12 months 
20

With incapacitating episodes having a total 
duration of at least one week but less than 2 
weeks during the past 12 months 
10
Note (1): For purposes of evaluations under diagnostic code 
5243 an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment 
by a physician. 
Note (2): If intervertebral disc syndrome is present in 
more than one spinal segment provided that the effects in 
each spinal segment are clearly distinct evaluate each 
segment on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment. 
38 C.F.R. § 4.71a (effective September 26, 2003).

The September 23, 2002, revisions also specifically provided 
for alternative separate, combined ratings for chronic 
orthopedic and neurological manifestations of intervertebral 
disc syndrome.  It is significant to note that previously the 
rating criteria for Diagnostic Code 5293 included 
consideration of the neurological symptoms as part of the 
criteria for the schedular ratings.  

Sciatic Nerve
852
0
Paralysis of:
Ratin
g

Complete; the foot dangles and drops, no active 
movement possible of muscles below the knee, 
flexion of knee weakened or (very rarely) lost
80

Incomplete:

  Severe, with marked muscular atrophy
60

  Moderately severe
40

  Moderate
20

  Mild
10
862
0
Neuritis.
872
0
Neuralgia.
38 C.F.R. § 4.124a, Diagnostic Code 8520 (2006).

The term "incomplete paralysis" indicates a degree of lost 
or impaired function substantially less than the type 
picture for complete paralysis given with each nerve, 
whether due to varied level of the nerve lesion or to 
partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  The ratings for the peripheral nerves are 
for unilateral involvement; when bilateral the rating should 
include the application of the bilateral factor.  38 C.F.R. 
§ 4.124a (2006).

Low Back Disorder

In this case, the record shows the veteran's service-
connected residuals of laminectomy and discectomy at L4-L5 
with dextro rotational scoliosis, degenerative disc disease 
at L4-L5 and L5-S1, and lumbar spondylosis and facet 
arthropathy at L5-S1 have been rated under the criteria for 
degenerative arthritis and intervertebral disc syndrome.  The 
Board finds that the old disc regulations for intervertebral 
disc syndrome are more favorable to the veteran in this case 
and that these criteria are most appropriate in evaluating 
the service-connected disability.  See Butts v. Brown, 5 Vet. 
App. 532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence).  

Based upon the evidence of record, the Board finds the 
veteran's service-connected lumbar spine disability prior to 
March 22, 2005, was manifested by no more than a mild 
intervertebral disc syndrome.  Although service medical 
records and the pre-discharge VA examination noted complaints 
of low back pain, pain into the right buttock and thigh, and 
muscle spasm, there was no evidence of more than slight 
limitation of lumbar spine motion, including as a result of 
pain and dysfunction, and no evidence of muscle spasm on 
extreme forward bending or unilateral loss of lateral spine 
motion.  There is no evidence of any episodes of 
incapacitation where bed rest was prescribed by a physician.  
Range of motion of the thoracolumbar spine revealed forward 
flexion of more than 85 degrees and combined motion greater 
than 235 degrees, neither of which meet the criteria for a 10 
percent rating.  Therefore, the Board finds a rating in 
excess of 10 percent for the service-connected lumbar spine 
disorder is not warranted prior to March 22, 2005.  

The evidence, however, demonstrates that upon examination on 
March 22, 2005, the service-connected lumbar spine disorder 
was manifested by moderate intervertebral disc syndrome with 
recurrent attacks.  The veteran complained of constant 
radiating low back pain down the legs with neurologic 
symptoms including tingling and numbness and stated that she 
had experienced several of these attacks within the previous 
year.  Her statements are not indicative of severe or 
pronounced intervertebral disc syndrome attacks with only 
intermittent relief or severe lumbosacral strain.  Although 
she has symptoms compatible with sciatic neuropathy including 
characteristic pain, muscle spasm, and absent ankle jerk, the 
symptoms are not shown to be persistent.  There is no 
evidence of any episodes of incapacitation where bed rest was 
prescribed by a physician.  Range of motion studies, 
including with all possible consideration of pain and 
dysfunction, do not indicate more than moderate limitation of 
lumbar spine motion, forward flexion limited to 30 degrees or 
less, or ankylosis of the entire thoracolumbar spine.  
Therefore, the Board finds entitlement to an increased 20 
percent rating, but no higher, is warranted effective from 
March 22, 2005.

The Board notes the regulation revisions effective 
September 26, 2003, also allow for a possible schedular 
rating in excess of 20 percent based upon alternative 
separate, combined ratings for chronic orthopedic and 
neurological manifestations of intervertebral disc syndrome.  
The Board finds, however, that the veteran's orthopedic 
disability warrants no more than a 10 percent schedular 
rating for limitation of lumbar spine motion and that there 
is no current evidence of mild severe incomplete sciatic 
nerve paralysis.  As the May 2006 VA examination revealed 
normal lower extremity strength and sensory responses, the 
Board finds a separate compensable rating for a neurologic 
disability or a combined schedular rating in excess of 
20 percent is not warranted under the rating criteria 
effective after September 26, 2003.

Cervical Strain

In this case, records show the veteran's service-connected 
residuals of cervical strain with spondylosis and 
degenerative disc disease at C5-C6 have been rated under the 
criteria for degenerative arthritis and limitation of 
cervical spine motion.  The Board finds the disorder is most 
favorably rated under the old spinal regulations.  

Based upon the evidence of record, the Board finds the 
veteran's service-connected cervical spine disability is 
manifested by no more than slight limitation of motion, 
including as a result of pain and dysfunction.  Range of 
motion, including with all possible consideration of pain and 
dysfunction, was normal with complaints of pain at the end 
point of motion on examination in March 2001 and the combined 
cervical spine motion was greater than 170 degrees on 
examinations in March 2005 and May 2006.  There is no 
evidence of muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis of the 
cervical spine.  Although the veteran has complained of 
neurologic symptoms as a result of her neck disorder, the May 
2006 VA examiner found she did not appear to have 
intervertebral disc syndrome of the cervical spine.  
Therefore, entitlement to a rating in excess of 10 percent 
for the service-connected cervical spine disorder is not 
warranted.  The preponderance of the evidence is against the 
claim.


Thoracic Spine Disorder

In this case, the veteran's service-connected thoracic dextro 
scoliosis has been evaluated under the criteria for 
degenerative arthritis and limitation of dorsal spine motion.  
The Board finds the service-connected disability is 
adequately evaluated under these criteria, but notes that the 
September 26, 2003, spinal revisions do not include a 
specific diagnostic code for the dorsal spine and do not 
include any specific criteria for evaluating such disorders.  
Therefore, the old spinal regulations are considered to be 
more favorable to the veteran.  

Based upon the evidence of record, the Board finds the 
veteran's service-connected thoracic dextro scoliosis prior 
to May 19, 2006, was manifested by no more than slight 
limitation of dorsal spine motion, including as a result of 
pain and dysfunction.  Range of motion studies are not 
indicative of any specific dorsal spine limitation of motion 
and X-rays prior to May 19, 2006, do not include findings of 
arthritis.  Therefore, a compensable rating is not warranted 
prior to May 19, 2006.  

The evidence, however, shows X-rays on May 19, 2006, revealed 
early minimal osteoarthritic change at T11-12.  Although 
there are no specific findings of dorsal spine limitation of 
motion, the thoracolumbar motion limitations are construed as 
also including some limited dorsal spine motion.  A 10 
percent disability rating, however, is the maximum schedular 
rating available for limitation of dorsal spine motion and 
for X-ray evidence of arthritis with less than compensable 
limitation of dorsal spine motion.  There are no higher or 
separate ratings available for this service-connected 
disorder under the revised regulations.  Therefore, the Board 
finds entitlement to an increased 10 percent rating, but no 
higher, is warranted effective from May 19, 2006.

Other Orthopedic Disabilities
Right Hip Disorder

501
9
Bursitis


The diseases under diagnostic codes 5013 through 5024 
will be rated on limitation of motion of affected 
parts, as arthritis, degenerative, diagnostic 
code 5003.

38 C.F.R. § 4.71a, Diagnostic Code 5019 (2006).

525
1
Thigh, limitation of extension of:


Extension limited to 5º
10
525
2
Thigh, limitation of flexion of:

Flexion limited to 10º
40

Flexion limited to 20º
30

Flexion limited to 30º
20

Flexion limited to 45º
10
525
3
Thigh, impairment of:

Limitation of abduction of, motion lost beyond 10º
20

Limitation of adduction of, cannot cross legs
10

Limitation of rotation of, cannot toe-out more than 
15º, affected leg
10
525
5
Femur, impairment of:

Fracture of shaft or anatomical neck of:

With nonunion, with loose motion (spiral or oblique 
fracture)
80

With nonunion, without loose motion, weightbearing 
preserved with aid of brace  
60

Fracture of surgical neck of, with false joint
60

Malunion of:

With marked knee or hip disability
30

With moderate knee or hip disability
20

With slight knee or hip disability
10
38 C.F.R. § 4.71a, Diagnostic Codes 5251, 5252, 5253, 5255 
(2006).

 
38 C.F.R. § 4.71, Plate II (2006).

In this case, service medical records dated in November 1995 
show the veteran complained of a one and a half week history 
of right hip pain associated with running on hard pavement 
and overuse.  The diagnosis was trochanteric bursitis.  A 
March 2001 pre-discharge VA fee-basis examination revealed 
normal range of motion of the right hip except for abduction 
which was limited to 30 degrees with pain at the end point of 
motion.  Range of motion studies show right hip flexion was 
from 0 to 125 degrees, extension was from 0 to 30 degrees, 
adduction was from 0 to 25 degrees, abduction was from 0 to 
30 degrees (normal range was reported as 45 degrees), 
external rotation from 0 to 60 degrees, and internal rotation 
from 0 to 40 degrees.  X-rays of the right hip were within 
normal limits.  The diagnoses included right hip tendonitis.  

In its January 2002 rating decision the RO established 
service connection for right hip tendonitis.  A 10 percent 
disability rating was assigned.  In a subsequent statement in 
support of her claim the veteran asserted that a 30 percent 
rating or higher was warranted.  

On VA fee-basis examination in March 2005 the veteran 
complained of right hip pain that radiated from the back to 
the front and which was aggravated by activity and cold 
weather.  Her symptoms occurred intermittently as often as 
twice per week and lasted for three hours.  She stated her 
ability to perform daily functions during flare-ups was 
limited.  Her functional impairment was that her walking was 
slow and difficult.  The disorder had not caused her to lose 
time from work.  The examiner noted her gait was normal and 
that the general appearance of the right hip was within 
normal limits.  Range of motion studies revealed normal 
motion with flexion to 125 degrees and pain at 100 degrees, 
extension to 30 degrees, adduction to 25 degrees, abduction 
to 45 degrees, external rotation to 60 degrees, and internal 
rotation to 40 degrees with pain at the end point of motion.  
The examiner noted the joint function was additionally 
limited after repetitive use by pain, but there was no 
additional limitation due to fatigue, weakness, lack of 
endurance, or incoordination.  X-rays revealed a normal right 
hip.  The diagnoses included right hip strain.  It was noted 
that the veteran's residuals of right hip strain were pain 
and decreased mobility.
Based upon the evidence of record, the Board finds the 
veteran's service-connected right hip tendinitis is presently 
manifested by pain and functional limitations without X-ray 
evidence of degenerative arthritis or compensable limitation 
of motion, including as a result of pain and dysfunction.  
There is no objective evidence of thigh extension limited to 
five degrees, thigh flexion limited to 45 degrees, abduction 
limited past 10 degrees, limitation of adduction, or 
limitation of rotation.  Although the veteran has asserted 
that her right hip disorder is more severely disabling, she 
is not a licensed medical practitioner and is not competent 
to offer opinions on questions of medical causation or 
diagnosis.  Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. 
App. 492.  Therefore, entitlement to a rating in excess of 10 
percent for the service-connected right hip tendinitis is not 
warranted.  The preponderance of the evidence is against the 
claim.

Right Third Finger Disorder

As a preliminary matter, the Board notes that during this 
appeal the regulations for the evaluation of finger 
disabilities were revised effective August 26, 2002.  See 67 
Fed. Reg. 48,784 (July 26, 2002).  Where the law or 
regulations governing a claim are changed while the claim is 
pending the version most favorable to the claimant applies 
(from the effective date of the change), absent congressional 
intent to the contrary.

The criteria in effective prior to August 26, 2002, provided 
ratings for individual fingers only with evidence of 
ankylosis.  The ratings for favorable or unfavorable 
ankylosis of the middle finger to the major or minor 
extremity was 10 percent.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5226 (effective prior to August 26, 2002).  It was 
noted, however, that extremely unfavorable ankylosis would be 
rated as amputation under the appropriate diagnostic codes.

Evaluation of Ankylosis or Limitation of Motion of Single or 
Multiple Digits of the Hand

(1) For the index, long, ring, and little fingers (digits II, 
III, IV, and V), zero degrees of flexion represents the 
fingers fully extended, making a straight line with the rest 
of the hand. The position of function of the hand is with the 
wrist dorsiflexed 20 to 30 degrees, the metacarpophalangeal 
and proximal interphalangeal joints flexed to 30 degrees, and 
the thumb (digit I) abducted and rotated so that the thumb 
pad faces the finger pads. Only joints in these positions are 
considered to be in favorable position. For digits II through 
V, the metacarpophalangeal joint has a range of zero to 90 
degrees of flexion, the proximal interphalangeal joint has a 
range of zero to 100 degrees of flexion, and the distal 
(terminal) interphalangeal joint has a range of zero to 70 or 
80 degrees of flexion. 
(2) When two or more digits of the same hand are affected by 
any combination of amputation, ankylosis, or limitation of 
motion that is not otherwise specified in the rating 
schedule, the evaluation level assigned will be that which 
best represents the overall disability (i.e., amputation, 
unfavorable or favorable ankylosis, or limitation of motion), 
assigning the higher level of evaluation when the level of 
disability is equally balanced between one level and the next 
higher level. 
(3) Evaluation of ankylosis of the index, long, ring, and 
little fingers: (i) If both the metacarpophalangeal and 
proximal interphalangeal joints of a digit are ankylosed, and 
either is in extension or full flexion, or there is rotation 
or angulation of a bone, evaluate as amputation without 
metacarpal resection, at proximal interphalangeal joint or 
proximal thereto. (ii) If both the metacarpophalangeal and 
proximal interphalangeal joints of a digit are ankylosed, 
evaluate as unfavorable ankylosis, even if each joint is 
individually fixed in a favorable position. (iii) If only the 
metacarpophalangeal or proximal interphalangeal joint is 
ankylosed, and there is a gap of more than two inches (5.1 
cm.) between the fingertip(s) and the proximal transverse 
crease of the palm, with the finger(s) flexed to the extent 
possible, evaluate as unfavorable ankylosis. (iv) If only the 
metacarpophalangeal or proximal interphalangeal joint is 
ankylosed, and there is a gap of two inches (5.1 cm.) or less 
between the fingertip(s) and the proximal transverse crease 
of the palm, with the finger(s) flexed to the extent 
possible, evaluate as favorable ankylosis. 
38 C.F.R. § 4.71a, Evaluation of Ankylosis or Limitation of 
Motion of Single or Multiple Digits of the Hand (effective 
August 26, 2002).  

 
 
Rating
522
6
Long Finger, ankylosis of:
Majo
r
Mino
r
 
Unfavorable or Favorable
10
10
 
Note: Also consider whether evaluation as 
amputation is warranted and whether an 
additional evaluation is warranted for 
resulting limitation of motion of other 
digits or interference with overall function 
of the hand.


38 C.F.R. § 4.71a, Diagnostic Code 5227 (effective August 26, 
2002).  

 
 
Rating
522
9
Index or Long Finger, limitation of motion:
Majo
r
Minor
 
With a gap of one inch (2.5 cm.) or more 
between the fingertip and the proximal 
transverse crease of the palm, with the 
finger flexed to the extent possible, or; 
with extension limited by more than 30 
degrees.
10 
10

With a gap of less than one inch (2.5 cm.) 
between the fingertip and the proximal 
transverse crease of the palm, with the 
finger flexed to the extent possible, and; 
extension is limited by no more than 30 
degrees.
0
0
38 C.F.R. § 4.71a, Diagnostic Code 5229 (effective August 26, 
2002).  

 
 
Rating
523
0
Ring or Little Finger, limitation of motion:
Majo
r
Minor
 
Any limitation of motion.
0 
0
38 C.F.R. § 4.71a, Diagnostic Code 5230 (effective August 26, 
2002).  

 
 
Rating
522
8
Thumb, limitation of motion:
Majo
r
Mino
r
 
With a gap of more than two inches (5.1 cm.) 
between the thumb pad and the fingers, with 
the thumb attempting to oppose the fingers
20 
20
 
With a gap of one to two inches (2.5 to 5.1 
cm.) between the thumb pad and the fingers, 
with the thumb attempting to oppose the 
fingers
10 
10
 
With a gap of less than one inch (2.5 cm.) 
between the thumb pad and the fingers, with 
the thumb attempting to oppose the fingers.
0 
0
38 C.F.R. § 4.71a, Diagnostic Code 5228 (effective August 26, 
2002).  

In this case, service medical records dated in October 1994 
show the veteran sustained a soft tissue injury to the third 
digit of the right hand.  X-ray examination revealed no bony 
abnormality.  Records show she injured the finger again in 
August 1999 and that X-rays revealed a compression fracture.  
On VA fee-basis pre-discharge examination in March 2001 she 
complained of problems with intermittent numbness to her 
right hand in the area of the middle and little fingers 
during cold weather.  An examination revealed normal hands 
and fingers without evidence of weakness, instability, or 
abnormal motion.  There was a normal range of motion to all 
fingers and good hand strength.  She was able to use her 
hands for grasping, pushing, pulling, writing, buttoning 
clothing, and picking up small objects.  X-rays of the hand 
were within normal limits.  The examiner noted there was no 
evidence for a diagnosis of a right hand disorder.  

In its January 2002 rating decision the RO established 
service connection for a right third finger compression 
fracture.  A 0 percent disability rating was assigned.  In a 
subsequent statement in support of her claim the veteran 
asserted that a 10 percent rating or higher was warranted.

On VA fee-basis examination in March 2005 the veteran 
complained of pain in the joints of the middle finger which 
occurred intermittently and as often as weekly which lasted 
for 30 minutes.  She stated her ability to perform daily 
functions during flare-ups was unimpaired.  Her functional 
impairment was difficultly writing.  The disorder had not 
caused her to lose time from work.  It was noted she was 
right hand dominant.  The examiner noted the veteran was able 
to tie shoe laces, fasten buttons, and pick up and tear a 
piece of paper without difficulty.  She could touch the 
proximal transverse fold of her palm with the fingertips.  
Her right hand strength was within normal limits.  

Range of motion studies of the right thumb revealed radial 
abduction to 70 degrees, palmar abduction to 70 degrees, 
metacarpal phalangeal flexion to 60 degrees, and 
interphalangeal flexion to 60 degrees.  Apposition was within 
normal limits.  Range of motion studies of the index finger 
revealed distal interphalangeal flexion to 70 degrees, 
proximal interphalangeal flexion to 110 degrees, and 
metacarpal phalangeal flexion to 90 degrees.  Range of motion 
studies of the long and ring finger revealed distal 
interphalangeal flexion to 70 degrees, proximal 
interphalangeal flexion to 110 degrees, and metacarpal 
phalangeal flexion to 90 degrees.  Range of motion studies of 
the little finger revealed distal interphalangeal flexion to 
70 degrees, proximal interphalangeal flexion to 110 degrees, 
and metacarpal phalangeal flexion to 90 degrees.  The 
examiner noted there was no pathology to render a diagnosis.  
The right third finger disability was not comparable to any 
ankylosis or amputation of that finger.  

On VA fee-basis examination in May 2006 the veteran 
complained of pain in the second joint of the middle finger 
to the back of the knuckle which occurred as often as three 
times per month lasting for 30 minutes.  The pain was aching 
in nature estimated as five to six on a ten point scale and 
occurred upon changes in weather and temperature.  She stated 
it was relieved spontaneously or with medication, and that 
during flare-ups she was able to function.  Her functional 
impairment was finger stiffness that caused nagging pain at 
work.  

The examiner noted the veteran was able to tie shoe laces, 
fasten buttons, and pick up and tear a piece of paper without 
difficulty.  She could touch the proximal transverse fold of 
her palm with the fingertips and could appose the thumb with 
each finger.  Right hand strength was normal.  Range of 
motion studies of the right thumb revealed radial abduction 
to 70 degrees, palmar abduction to 70 degrees, metacarpal 
interphalangeal flexion to 60 degrees, and interphalangeal 
flexion to 60 degrees.  Range of motion studies of the index 
finger revealed distal interphalangeal flexion to 70 degrees, 
proximal interphalangeal flexion to 110 degrees, and 
metacarpal phalangeal flexion to 90 degrees.  Range of motion 
studies of the long and ring finger revealed distal 
interphalangeal flexion to 70 degrees, proximal 
interphalangeal flexion to 110 degrees, and metacarpal 
phalangeal flexion to 90 degrees.  Range of motion studies of 
the little finger revealed distal interphalangeal flexion to 
70 degrees, proximal interphalangeal flexion to 110 degrees, 
and metacarpal phalangeal flexion to 90 degrees.  After 
repetitive use she did not appear to have pain, fatigue, 
weakness, lack of endurance, or incoordination to the other 
fingers on the right hand.  It was noted the middle finger 
did have pain and fatigue after repetitive use, but no 
weakness, lack of endurance, or incoordination.  The examiner 
stated that an estimate as to any additional loss of motion 
was not possible without resort to mere speculation.  X-rays 
revealed no acute pathology, but did show some cortical 
thickening in the diaphyseal portion of the right fifth 
metacarpal.  The diagnoses included a tender right middle 
finger sprain.  The examiner noted the veteran gave a history 
of difficulty with fine motor movement such as tying shoes 
and buttoning and that she had pain with repetitive movements 
like daily cash register usage and things with her job that 
caused excess fatigue and pain on use.  

Based upon the evidence of record, the Board finds the 
service-connected right third finger disorder is presently 
manifested by complaints of pain and stiffness without X-ray 
evidence of degenerative arthritis or compensable limitation 
of motion, including as a result of pain and dysfunction.  
The objective medical evidence does not demonstrate 
ankylosis, an impairment equivalent to an amputation of the 
finger, nor any significant interference with the overall 
function of the hand.  Although the veteran has asserted that 
her right third finger disorder is more severely disabling, 
she is not a licensed medical practitioner and is not 
competent to offer opinions on questions of medical causation 
or diagnosis.  Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. 
App. 492.  Therefore, a compensable rating is not warranted.  
The preponderance of the evidence is against the claim.

Left and Right Heel Spurs

5284
Foot injuries, other:

Severe
30

Moderately severe
20

Moderate
10
Note: With actual loss of use of the foot, rate 40 percent.
38 C.F.R. § 4.71a, Diagnostic Code 5284 (2006).

In this case, service medical records are negative for 
complaint or treatment for heel spurs.  On VA fee-basis pre-
discharge examination in March 2001 the veteran complained of 
daily bilateral foot pain with activity.  Physical 
examination of the feet was normal with no signs of abnormal 
weight bearing.  X-rays revealed bilateral heel spurs.  The 
diagnoses included bilateral heel spurs.  

In its January 2002 rating decision the RO established 
service connection for right and left heel spurs.  These 
disabilities were each assigned 0 percent ratings.  In a 
subsequent statement in support of her claim the veteran 
asserted that 10 percent ratings or higher were warranted.

On VA fee-basis examination in March 2005 the veteran 
complained of foot stiffness and fatigue at rest and pain on 
walking and standing.  She stated her functional impairment 
was pain after standing for more than 20 minutes, but that 
the disorder had not caused her to lose time from work.  The 
examiner noted tenderness and pes planus to the right foot.  
The diagnoses included bilateral pes planus and calcaneal 
spurs.  The residuals were pain, stiffness, and fatigue.  
There was decreased ability for prolonged standing and 
activities such as walking and running.

Based upon the evidence of record, the Board finds the 
service-connected left and right heel spurs are presently 
manifested by complaints of pain and functional limitations 
without X-ray evidence of degenerative arthritis or a 
moderate foot impairment.  There is no specific VA rating 
criteria for heel spur disabilities; however, the Board finds 
the analogous criteria of diagnostic code 5284 are most 
appropriate in this case.  See Butts, 5 Vet. App. at 539.  

It is significant to note that service connection has not 
been established for pes planus and that there is no 
indication the recent diagnosis of pes planus was associated 
with any injury or disease incurred during service.  Although 
the veteran has asserted that her heel spurs are more 
severely disabling, she is not a licensed medical 
practitioner and is not competent to offer opinions on 
questions of medical causation or diagnosis.  Grottveit, 5 
Vet. App. 91; Espiritu, 2 Vet. App. 492.  Therefore, 
entitlement to compensable ratings for left and right heel 
spurs is not warranted.  The preponderance of the evidence is 
against the claims.

Left and Right Tibia Proximal Shaft Stress Fracture

5262
Tibia and fibula, impairment of:

Nonunion of, with loose motion, requiring brace
40

Malunion of: With marked knee or ankle disability
30

With moderate knee or ankle disability
20

With slight knee or ankle disability
10
38 C.F.R. § 4.71a, Diagnostic Code 5262 (2006).

In this case, service medical records are negative for 
complaint or treatment for tibia proximal shaft stress 
fractures.  On VA fee-basis pre-discharge examination in 
March 2001 the veteran complained of daily bilateral knee 
pain with activity.  Physical examination of the knees was 
normal with no signs of constitutional symptoms of arthritis.  
Range of motion was normal without pain, bilaterally.  X-rays 
of the knees were normal, but revealed evidence of old healed 
proximal shaft stress injury of tibia.  The diagnoses 
included incidental findings of old healed proximal shaft 
stress injuries to the tibias.  

In its January 2002 rating decision the RO established 
service connection for right and left tibia proximal shaft 
stress injury.  These disabilities were each assigned 
0 percent ratings.  In a subsequent statement in support of 
her claim the veteran asserted that 10 percent ratings or 
higher were warranted.

On VA fee-basis examination in March 2005 the veteran 
complained of severe tightness along the front of the shins 
which occurred as often as twice per week and lasted for 
30 minutes.  She stated her ability to perform daily 
functions during flare-ups was unimpaired and she had no 
functional impairment.  The disorder had not caused her to 
lose time from work.  An examination of the tibia revealed 
normal findings.  The diagnoses included chronic shin 
splints.  The residuals were tightness and pain associated 
with running and prolonged walking and standing.  

Based upon the evidence of record, the Board finds the 
service-connected left and right left tibia proximal shaft 
stress fracture are presently manifested by complaints of 
pain and tightness without evidence of nonunion or malunion.  
There is no specific VA rating criteria for these 
disabilities; however, the Board finds the analogous criteria 
of diagnostic code 5262 are most appropriate in this case.  
Although the veteran has asserted that her tibia proximal 
shaft stress fractures are more severely disabling, she is 
not a licensed medical practitioner and is not competent to 
offer opinions on questions of medical causation or 
diagnosis.  Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. 
App. 492.  Therefore, entitlement to compensable ratings for 
left and right tibia proximal shaft stress fractures is not 
warranted.  The preponderance of the evidence is against the 
claims.

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
these service-connected disorders, that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  The evidence shows the veteran's 
service-connected disorders have placed significant 
limitations on her ability to carry out her duties at her 
usual occupation and that she stated she had lost time from 
work approximately twice per week because of her low back 
disorder.  Although the March 2005 VA fee-basis examiner 
noted that the veteran's cervical and lumbar spine disorders 
resulted in significant limitations of movement during flare-
ups with decreased cervical and lumbar spine range of motion, 
there is no indication these limitations, nor any other 
service-connected impairment, has resulted in a marked 
interference with employment.  The veteran has multiple 
service-connected disabilities and her combined schedular 
disability rating adequately reflects the degree of 
disability demonstrated.  Therefore, referral by the RO to 
the Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to a compensable evaluation for asthma prior to 
March 22, 2005, and in excess of 10 percent thereafter is 
denied.

Entitlement to a rating in excess of 10 percent prior to 
March 22, 2005, for the residuals of laminectomy and 
discectomy at L4-L5 with dextro rotational scoliosis, 
degenerative disc disease at L4-L5 and L5-S1, and lumbar 
spondylosis and facet arthropathy at L5-S1 is denied.

Entitlement to a 20 percent rating, but no higher, effective 
from March 22, 2005, for the residuals of laminectomy and 
discectomy at L4-L5 with dextro rotational scoliosis, 
degenerative disc disease at L4-L5 and L5-S1, and lumbar 
spondylosis and facet arthropathy at L5-S1 is granted, 
subject to the regulations governing the payment of monetary 
awards.

Entitlement to an evaluation in excess of 10 percent for the 
residuals of cervical strain with spondylosis and 
degenerative disc disease at C5-C6 is denied.

Entitlement to a compensable evaluation for thoracic dextro 
scoliosis prior to May 19, 2006, is denied.

Entitlement to a 10 percent rating, but no higher, for 
thoracic dextro scoliosis effective from May 19, 2006, is 
granted, subject to the regulations governing the payment of 
monetary awards.

Entitlement to an evaluation in excess of 10 percent for 
right hip tendinitis is denied.

Entitlement to a compensable evaluation for a right third 
finger disorder is denied.

Entitlement to a compensable evaluation for a left heel spur 
is denied.

Entitlement to a compensable evaluation for a right heel spur 
is denied.

Entitlement to a compensable evaluation for a left tibia 
proximal shaft stress fracture is denied.

Entitlement to a compensable evaluation for a right tibia 
proximal shaft stress fracture is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


